Citation Nr: 1424672	
Decision Date: 06/02/14    Archive Date: 06/16/14	

DOCKET NO.  13-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for a tremor of the bilateral hands, to include as the residual of exposure to Agent Orange.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967, a portion of which represented service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Upon review of this case, it would appear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to service connection for a right knee disability.  Accordingly, that issue is not currently before the Board.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for a tremor of the bilateral hands and an increased evaluation for service-connected bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.


FINDING OF FACT

Prostate cancer is not shown to have been present in service, or at any time thereafter.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2011 and January 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a videoconference hearing before the undersigned Veterans Law Judge, as well as service treatment records, and both VA and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for prostate cancer.  In pertinent part, it is contended that the Veteran currently suffers from prostate cancer which is the result of exposure to Agent Orange during his service in the Republic of Vietnam.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor (i.e. cancer) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Finally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne or acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease; early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]  

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last day on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2013).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2013).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of prostate cancer.  In point of fact, at the time of a service separation examination in March 1967, the Veteran denied any genitourinary problems.  A physical examination of the Veteran's genitourinary system conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.

The Board observes that, in early 2009, many years following the Veteran's discharge from service, he was seen for follow-up of an elevated prostate specific antigen (PSA).  Noted at the time was that the Veteran had first been seen in July 2008 (approximately 41 years following his discharge from service) for an elevated PSA.  On physical examination, the Veteran exhibited a 35-gram prostate, with some right mid and apex nodularity, "new" from a previous examination.  Recommended at the time was that the Veteran undergo a transrectal ultrasound-guided biopsy of the prostate gland.  However, the Veteran received neither a diagnosis of nor treatment for prostate cancer.

Significantly, during the course of a videoconference hearing before the undersigned Veterans Law Judge in April 2014, the Veteran indicated that he had never received a diagnosis of prostate cancer.  In fact, to date, there is no indication that, either in service, or thereafter, the Veteran has received either a diagnosis of or treatment for cancer of the prostate gland.  It is noted that an elevated PSA finding may be indicative of prostate cancer, but is not necessarily diagnostic thereof, and such cancer has never been demonstrated in this case.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his claimed prostate cancer to exposure to Agent Orange while serving in the Republic of Vietnam.  However, and as noted above, it has yet to be demonstrated that the Veteran does, in fact, suffer from cancer of the prostate gland.  Under the circumstances, his claim for service connection must be denied.  

The Board acknowledges the Veteran's testimony, and that of his spouse, regarding the origin of his alleged prostate cancer.  However, the Board rejects those assertions to the extent that they seek to etiologically relate prostate cancer to the Veteran's period of active military service (including exposure to Agent Orange in the Republic of Vietnam).  The Veteran's statements and history, in fact, are entirely to the contrary, in that the record does not demonstrate, nor does the Veteran assert, that he currently suffers from prostate cancer.  Accordingly, absent evidence of a chronic disability, service connection must be denied. 
 

ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a tremor of the bilateral hands, as well as an increased evaluation for service-connected bilateral hearing loss.  However, a review of the record raises some question not only as to the nature and etiology of the Veteran's tremor of the bilateral hands, but also the current severity of his service-connected hearing loss.

In that regard, the Veteran has alleged that, shortly following his discharge from service, he developed a tremor of both hands.  Significantly, following a private neurological evaluation in October 2008, it was the opinion of the examiner that the Veteran suffered from a probable enhanced physiologic tremor.  However, no opinion was offered as to whether that tremor was, in fact, in some way related to the Veteran's active military service, including service in the Republic of Vietnam.  Significantly, Parkinson's disease is one of those disabilities for which service connection might be granted on a presumptive basis where (as in this case) the Veteran has served "on the ground" in the Republic of Vietnam.  

Turning to the issue of an increased evaluation for bilateral hearing loss, the Board notes that the Veteran last underwent a VA audiometric examination for the purpose of determining the severity of that disability in January 2012, at this point, approximately two and one-half years ago.  Moreover, during the course of the aforementioned videoconference hearing in April 2014, the Veteran testified that, since the time of his January 2012 examination, his hearing loss had become progressively worse.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2012, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA neurologic examination, as well as an additional VA audiometric examination, in order to more accurately determine the exact nature and etiology of his current tremor of the bilateral hands, and the current severity of his service-connected bilateral hearing loss.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the neurologic examination, the neurologic examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable tremor disorder (to include Parkinson's disease), and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include exposure during that service to Agent Orange.  If other cause for the reported tremors is identified, that should be set out in detail.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, had been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a tremor of the bilateral hands (including Parkinson's disease), as well as his claim for an increased evaluation for service-connected bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in August 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


